DETAILED ACTION
This final Office action is in response to the claims filed on August 1, 2022.
The replacement figures filed August 1, 2022 have been approved.
The amendments to the specification filed August 1, 2022 have been approved.
Status of claims: claims 4, 12, 17, 18, and 20 are cancelled; claims 1-3, 5-11, 13-16, 19, and 21-25 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the recitation of claim 3 must be shown or the feature(s) canceled from the claim(s).  Also, “a second portion of the vertical support is integral with the second door assembly of the double door” recited in claim 14 is not illustrated in the figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0378171 to Reiter et al. (hereinafter “Reiter”).
Reiter discloses an autonomous vehicle comprising: 
a vehicle body 14 defining an opening 12 through which a person enters and exits an interior of the vehicle body; 
a door assembly 118; (see FIG. 2) and 
a linkage assembly pivotably fixing the door assembly to the vehicle body, the linkage assembly comprising: 
a first linkage arm pivotably fixing the door assembly to the vehicle body at a first pivot point that is positioned outside of the interior of the vehicle body; (see annotated figure 3 below) and 
a second linkage arm 124 pivotably fixing the door assembly to the vehicle body at a second pivot point 26 that is positioned outside of the interior of the vehicle body, the second pivot point spaced apart from the first pivot point along a longitudinal axis of the vehicle body, (see FIG. 2) 
wherein the first linkage arm and the second linkage arm are configured to move the door assembly along the longitudinal axis of the vehicle body. (claim 1)
Reiter further discloses wherein the second pivot point is inset from a periphery of the vehicle body, (see Fig. 2) (claim 2) wherein the first pivot point and the second pivot point are positioned between opposing sides of the vehicle body along a lateral axis of the vehicle body. (see FIG. 2) (claim 3) 
Reiter further discloses wherein the door assembly is movable between an open position and a closed position to permit selective access to the interior of the vehicle body, (claim 6) wherein: when the door assembly is in the closed position, the first linkage arm is positioned entirely within a cavity defined by an exterior surface of the vehicle body; and when the door assembly is in the open position, only a portion of the first linkage arm is positioned outside of the cavity, (see FIGS. 2 and 9) (claim 7) wherein a shape of the first linkage arm corresponds to a shape of the cavity defined by the exterior surface of the vehicle body, (claim 8) and wherein the second linkage arm comprises a first portion and a second portion that is oriented substantially perpendicular to the first portion. (see FIG. 3) (claim 9)
Reiter further discloses wherein the door assembly is a first door assembly, wherein the autonomous vehicle comprises a second door assembly 18 and a second linkage assembly pivotably fixing the second door assembly to the vehicle body, the second linkage assembly comprising: a third linkage arm (see annotated figure 3 below) pivotably fixing the second door assembly to the vehicle body at a third pivot point that is positioned outside of the interior of the vehicle body; and a fourth linkage arm 24 pivotably fixing the second door assembly to the vehicle body at a fourth pivot point that is positioned outside of the interior of the vehicle body, the fourth pivot point spaced apart from the third pivot point along the longitudinal axis of the vehicle body, wherein the third linkage arm and the fourth linkage arm are configured to move the second door assembly along the longitudinal of the vehicle body. (claim 10)
Reiter further discloses wherein the second pivot point is spaced apart from the first pivot point along a vertical axis of the vehicle body (claim 24) and wherein the first pivot point is spaced apart from the opening along the longitudinal axis of the vehicle body. (claim 25)

[AltContent: textbox (First pivot point)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First linkage arm)]
[AltContent: textbox (Third linkage arm)][AltContent: arrow]
    PNG
    media_image1.png
    439
    499
    media_image1.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10633908 to Loeb et al. (hereinafter “Loeb”).
Loeb discloses an autonomous vehicle comprising: 
a vehicle body defining an opening 130 through which a person enters and exits an interior of the vehicle body; (see FIG. 2)
a door assembly 126a; and 
a linkage assembly pivotably fixing the door assembly to the vehicle body, the linkage assembly comprising: 
a first linkage arm 200a pivotably fixing the door assembly to the vehicle body at a first pivot point that is positioned outside of the interior of the vehicle body; and 
a second linkage arm 200b pivotably fixing the door assembly to the vehicle body at a second pivot point that is positioned outside of the interior of the vehicle body, the second pivot point spaced apart from the first pivot point along a longitudinal axis of the vehicle body, (see FIG. 2) 
wherein the first linkage arm and the second linkage arm are configured to move the door assembly along the longitudinal axis of the vehicle body. (claim 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loeb, as applied above, in view of US 2021/0207415 to Marega.
Although it appears in FIG. 2 of Loeb that the vehicle body includes a floorboard that defines a bottom of the interior of the vehicle body; and the second pivot point is positioned within a cavity that is positioned below the floorboard, it is not entirely clear from FIG. 2 that the vehicle body includes a floorboard that defines a bottom of the interior of the vehicle body; and the second pivot point is positioned within a cavity that is positioned below the floorboard.
However, Marega teaches of a vehicle wherein the vehicle body includes a floorboard that defines a bottom of the interior of the vehicle body (see FIGS. 2 and 3); and the second pivot point of a linkage arm 25 is positioned within a cavity that is positioned below the floorboard.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to put the second pivot point of Loeb in a cavity below a Loeb floorboard, as taught by Marega, in order to protect the second linkage arm and minimize any engagement and pinching between the second linkage arm and a passenger as well as for aesthetic reasons.


Claims 11, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of US 2014/0077523 to Choi.
Reiter discloses an autonomous vehicle comprising: a vehicle body 14 defining an opening through which a person enters and exits an interior of the vehicle body; 
a double door comprising a first door assembly 118 and a second door assembly 18, wherein at least one of the first door assembly or the second door assembly is movable between an open position and a closed position to selectively couple a door panel to the vehicle body; and 
a first linkage assembly pivotably fixing the first door assembly to the vehicle body, the first linkage assembly comprising:
a first linkage arm pivotably fixing the first door assembly to the vehicle body at a first pivot point that is positioned outside of the interior of the vehicle body; and
a second linkage arm pivotably fixing the first door assembly to the vehicle body at a second pivot point that is positioned outside of the interior of the vehicle body, the second pivot point spaced apart from the first pivot point along a longitudinal axis of the vehicle body,
wherein the first linkage arm and the second linkage arm are configured to move the first door assembly along the longitudinal axis of the vehicle body.
Reiter fails to disclose that at least one of the first door assembly or the second door assembly is movable between an open position and a closed position to selectively couple a vertical support to the vehicle body.
Choi teaches of a vertical support 210, 110 attached to two door assemblies of a vehicle body.(see FIGS. 3, 4, and at least [0031])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include vertical supports with the Reiter door assemblies, as taught by Choi, in order to improve side strength of the vehicle without the B pillar. Furthermore, by combining the teachings of Choi with Reiter, Reiter, as applied above, discloses at least one of the first door assembly or the second door assembly is movable between an open position and a closed position to selectively couple a vertical support to the vehicle body. (claim 11)
Reiter, as applied above, further discloses wherein the vertical support is integral with the first door assembly (claim 13) wherein: a first portion of the vertical support is integral with the first door assembly of the double door; and a second portion of the vertical support is integral with the second door assembly of the double door (claim 14), and wherein the second pivot point is inset from a periphery of the vehicle body. (claim 21)

Claims 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0072583 to Elliott et al. (hereinafter “Elliott”).
Elliott discloses an autonomous vehicle comprising:
a vehicle body 12 defining an opening 24 through which a person enters and exits an interior of the vehicle body;
a double door comprising a first door assembly and a second door assembly, the first door assembly and the second door assembly each movable between an open position and a closed position to permit access to the interior of the vehicle body; and
a vertical support 86,88 coupled to the vehicle body and movable along a longitudinal axis of the vehicle body between a first location on the vehicle body and a second location on the vehicle body based on movement of the first door assembly or the second door assembly; and
a first linkage assembly pivotably fixing the first door assembly to the vehicle body, the first linkage assembly comprising:
a first linkage arm 30 pivotably fixing the first door assembly to the vehicle body at a first pivot point that is positioned outside of the interior of the vehicle body; (see FIGS. 3-5) and 
a second linkage arm 30 pivotably fixing the first door assembly to the vehicle body at a second pivot point that is positioned outside of the interior of the vehicle body, the second pivot point spaced apart from the first pivot point along a longitudinal axis of the vehicle body,
wherein the first linkage arm and the second linkage arm are configured to move the first door assembly along the longitudinal axis of the vehicle body. (claim 15)
Elliott further discloses wherein the first location corresponds to an edge of the opening; and the second location corresponds to a middle of the opening. (claim 16)
Elliott further discloses wherein the vertical support is movable along a track 80 defined by the vehicle body and extending along the longitudinal axis of the vehicle body. (claim 19)

Claims 11, 15, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0399944 to Morioka et al. (hereinafter “Morioka”).
Morioka discloses an autonomous vehicle comprising:
a vehicle body 10 defining an opening 21 through which a person enters and exits an interior of the vehicle body;
a vertical support 142;
a double door comprising a first door assembly and a second door assembly (not illustrated),
at least one of the first door assembly or the second door assembly is movable between an open position and a closed position to selectively couple the vertical support to the vehicle body; and 
a first linkage assembly pivotably fixing the first door assembly to the vehicle body, the first linkage assembly comprising:
a first linkage arm 152 pivotably fixing the first door assembly to the vehicle body at a first pivot point that is positioned outside of the interior of the vehicle body; and 
a second linkage arm 162 pivotably fixing the first door assembly to the vehicle body at a second pivot point that is positioned outside of the interior of the vehicle body, the second pivot point spaced apart from the first pivot point along a longitudinal axis of the vehicle body,
wherein the first linkage arm and the second linkage arm are configured to move the first door assembly along the longitudinal axis of the vehicle body. (claim 11)
Morioka discloses an autonomous vehicle comprising:
a vehicle body defining an opening through which a person enters and exits an interior of the vehicle body;
a double door comprising a first door assembly and a second door assembly, the first door assembly and the second door assembly each movable between an open position and a closed position to permit access to the interior of the vehicle body; and
a vertical support coupled to the vehicle body and movable along a longitudinal axis of the vehicle body between a first location on the vehicle body and a second location on the vehicle body based on movement of the first door assembly or the second door assembly; and
a first linkage assembly pivotably fixing the first door assembly to the vehicle body, the first linkage assembly comprising:
a first linkage arm pivotably fixing the first door assembly to the vehicle body at a first pivot point that is positioned outside of the interior of the vehicle body; and 
a second linkage arm pivotably fixing the first door assembly to the vehicle body at a second pivot point that is positioned outside of the interior of the vehicle body, the second pivot point spaced apart from the first pivot point along a longitudinal axis of the vehicle body,
wherein the first linkage arm and the second linkage arm are configured to move the first door assembly along the longitudinal axis of the vehicle body. (claim 15)
Morioka further discloses wherein the first linkage arm is visible from outside of the interior of the vehicle body when the first door assembly is in the closed position. (see FIG. 6 – note the space between the door 30 an exterior rail 120) (claims 22,23)

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, without further defining the interior of the vehicle, the examiner respectfully maintains the Reiter discloses claims 1 as recited.
Regarding claim 11, without further defining the vertical support, the examiner respectfully maintains that Reiter in view of Choi discloses claim 11. 
Regarding claim 15, applicant’s arguments are moot due to new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634